United States Court of Appeals
                          For the First Circuit

No. 12-1780

                        UNITED STATES OF AMERICA,

                                 Appellee,

                                      v.

                              DENNIS LIRIANO,

                          Defendant, Appellant.




                                ERRATA SHEET

     The opinion of this         Court     issued   on   August   4,   2014   is
corrected as follows:

      On page 3, footnote 2, lines 5 & 6, replace "July 2012, available at
http://www.deadiversion.usdoj.gov/drug_chem_info/bzp/bzp.pdf" with "March 2014,
available at http://www.deadiversion.usdoj.gov/drug_chem_info/bzp.pdf"